Citation Nr: 1417176	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-48 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran appeared and testified at a personal hearing in February 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In February 2014 the Veteran provided additional evidence in the form of photographs from his service in the Republic of Vietnam, and Vet Center treatment records.  He waived AOJ review of this additional evidence on the record during his February 2014 hearing.

The issue(s) of entitlement to service connection for a heart condition, skin disorder, ulcerative colitis, growths on the vocal cords and thyroid, a disorder of his fingers, and arthritis of his shoulders, hips and knees have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD as a result of his military service.



CONCLUSION OF LAW

The Veteran's PTSD was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to for service connection for PTSD, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b).  

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends he has PTSD as a result of his active duty service.  Specifically, the Veteran reports that during his service in the Republic of Vietnam, as part of his job as a vehicle and generator mechanic, he participated in convoys, and that his convoy was fired upon and mortared on one occasion.  He also testified that he knew of a second time that his convoy was fired upon, although he was not with the convoy at that time.  He reported additional hostile fire to his military base and various outposts where he was either stationed or visiting.  Lastly, he reported knowing (although not witnessing) a friend die from a helicopter crash.  He stated that he became terrified of heights and confined spaces while he was in Vietnam.  On one occasion, when he was in an area under attack, he was stepped on and almost crushed during a rush to avoid enemy fire.  Since this incident, he reported that he does not like confined spaces, to include traveling through tunnels.

The Veteran's individual stressful events could not be verified by the Defense Personnel Records Image Retrieval System (DPRIS).  However, his service personnel records demonstrate that he served in the Republic of Vietnam from February 1968 to January 1969, and that he worked as a heavy vehicle mechanic during his service.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  He has submitted VA treatment records, Vet Center records, and a statement from his treating VA therapist.  These records include treatment from a VA psychiatrist, who noted a diagnosis of PTSD and attributed the diagnosis, at least in some measure, to his reported in-service stressors.  His VA Vet Center therapist, in an October 2013 statement, specifically attributed the Veteran's PTSD symptoms to his service in Vietnam.  

As to the Veteran's reported in-service stressors, the Board observes that the RO denied the claims on the basis that his claimed stressors were not the sort of information that would be recorded in military records and, as such, could not be verified. As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychiatrist and Vet Center therapist based on his reported in-service stressors/Vietnam experiences.

Thus, the crucial inquiry is whether the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.   Based on a review of his service personnel records and on his hearing testimony, the Board concludes that his reported stressors are consistent with the circumstances of his service.

The Veteran testified that he experienced mortar and small gun fire during his service in Vietnam, both during a convoy trip to secure parts and while stationed at various outposts and bases in Vietnam.  He reported that no one was hurt during his convoy, but that the events still placed him in fear of injury or death.  He testified that when he discharged from service, just after his return from the Republic of Vietnam, that he had difficulty sleeping, had flashbacks of his time in service, and had a difficult time assimilating to civilian life (unable to hold steady employment, or to socially interact with those outside his family).  The Veteran's testimony was credible, and was supported in part by his service record and DD 214.

In summary, a VA psychiatrist, and treating VA therapy have diagnosed the Veteran with PTSD based on his reported in-service stressors.   The Board finds that the stressors are consistent with the places, types, and circumstances of his service.  The stressors deal with fear of hostile military or terrorist activity.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


